Citation Nr: 1414809	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-05 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30 (to include conversion of Chapter 34 benefits), Title 38, United States Code (Montgomery GI Bill (MGIB).


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to March 1973 and from December 1982 to January 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 determination letter of the Department of Veterans Affairs (VA) Regional Office (RO).
FINDINGS OF FACT

1. The Veteran had active military service from March 25, 1971 to March 23, 1973; December 30, 1982 to June 6, 1985; and June 7, 1985 to January 31, 2001. 

2. The Veteran did not have active duty from March 24, 1973, to December 29, 1982. 

3. The Veteran's eligibility ending date for educational assistance benefits ended in February 2005.

4. The Veteran is not entitled to an extension of his 10 year eligibility ending date for educational assistance benefits.


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, to include conversion of Chapter 34 benefits, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7042, 21.7044, and 21.7050 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as here, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the VCAA. 


Merits Analysis

The Board has considered the Veteran's eligibility under Chapter 30 and Chapter 34 of Title 38, United States Code (Montgomery GI Bill (MGIB)).

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  To be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(i), 38 C.F.R. § 21.7042(a)(1)-(2).  The evidence reflects that the Veteran entered active service in March 1971; thus, he does not meet the requirement of having first become a member after June 30, 1985.

The evidence shows that the Veteran was originally eligible for educational assistance benefits under Chapter 34 based on his initial period of active duty beginning in March 1971.  Educational assistance under Chapter 34 was terminated for all eligible Veterans effective December 31, 1989.  See 38 U.S.C.A. § 3462(e) (West 2002 & Supp. 2013). 

If on December 31, 1989, an individual has remaining Chapter 34 educational benefits and meets certain additional criteria, he may be eligible to convert those benefits in order to receive educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  (The Veteran would not eligible for Chapter 30 benefits without conversion because he first entered active duty before June 30, 1985.)

38 C.F.R. § 21.7044 allows for conversion of benefits if the Veteran meets various requirements, to include that he must have been on active duty at any time during the period beginning on October 19, 1984, and ending on July 1, 1985, and continued on active duty without a break in service.  The evidence reflects that the Veteran was on active duty from December 1982 to January 2001.  Thus, he meets the time requirements.  The Board need not discuss whether the Veteran meets the remaining requirements of 38 C.F.R. § 21.7044 because the Board finds that the Veteran's ending date for eligibility was in February 2005; thus, as a matter of law he is not eligible for benefits.

Generally, there is a ten-year time limitation for educational benefits eligibility under 38 C.F.R. § 21.7050; however, pursuant to 38 C.F.R. § 21.7050(b), the Veteran shall have his ten-year period of eligibility reduced by the number of days he was not on active duty during the period beginning on January 1, 1977, and ending on June 30, 1985. 

The claims file does not show active duty from March 24, 1973, to December 29, 1982.  The Veteran confirms this fact.  See, e.g., March 2011 VA Form 9.  Thus, the Veteran's five years, eleven months, and 28 days of non-active duty during the applicable timeframe noted above must be deducted from his ten-year period of eligibility.  If the Veteran had continuous active service from January 1, 1977, through June 30, 1985, his ten-year time period of eligibility for education benefits would have ended on February 1, 2011.  However, since the evidence reflects that the Veteran did not have active service from March 24, 1973, to December 29, 1982, almost six years must be subtracted from the February 1, 2011 ending date, leaving an eligibility ending day in February 2005.  Thus, he is not eligible for benefits.

The Veteran is not entitled to an extension of the ten-year time period because the evidence does not reflect that he reentered active duty for 90 continuous days, or that he was prevented from training during that period of non-active service because of a disability, or because he was held by a foreign government or power. 

The Veteran also contends he was misled by VA representatives regarding the eligibility timeframe.  Even if the Veteran was misinformed regarding VA benefits, the Board cannot grant his claim.  The Board understands his frustrations and appreciates his request that he be awarded reimbursement of his educational expenses on an equitable basis.  However, the legal criteria governing the payment of education benefits are clear, and the Board is bound by them.  The only exception to the time limit set forth in the regulations pertains to inability to use the benefits due to disability.  No exception is provided for circumstances such as the Veteran describes.  Although VA is required to inform claimants correctly about basic eligibility or ineligibility for educational assistance benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  While the Board is sympathetic to the Veteran's claim, it cannot grant the claim on an equitable basis.  Id.; see also 38 U.S.C.A. § 7104 (West 2002). 

As the law is dispositive, entitlement to the VA benefits sought must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appeal is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


